 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 1 of 10 Page ID #:3490




1    JOSEPH H. HUNT
     Assistant Attorney General
2    WILLIAM C. PEACHEY
3    Director, District Court Section
     KATHLEEN A. CONNOLLY
4
     Deputy Chief
5    JOSEPH F. CARILLI, JR.
6    Trial Attorney
     JULIAN KURZ
7    Trial Attorney
8    TROY D. LIGGETT (FL 0086788)
     Trial Attorney
9    United States Department of Justice
10   Office of Immigration Litigation
     District Court Section
11   P.O. Box 868, Ben Franklin Station
12   Washington, DC. 20044
     troy.liggett@usdoj.gov
13
     (202) 531-4765; (202) 305-7000 (fax)
14   Attorneys for the Respondents
15
                          UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17
                                                Case No. 8:17-cv-01898-CJC (GJSx)
18
     NAK KIM CHHOEUN, et al.,                   DISCOVERY MATTER
19
          Petitioners,
20                                              RESPONDENTS’ REPLY TO
                                                PETITIONERS’ OPPOSITION TO
21
     v.                                         MOTION FOR LEAVE TO SERVE
22                                              DISCOVERY ON ELEVEN
23                                              ABSENT CLASS MEMBERS
     DAVID MARIN, Field Office Director,
24   Los Angeles Field Office, U.S.             Hearing: June 5, 2019, 2:30 p.m.
25   Immigration and Customs Enforcement,
     et al.,                                    Location: Courtroom 640, 6th Floor
26                                              Roybal Federal Building and United
          Respondents.
27                                              States Courthouse, 255 E. Temple St.,
                                                Los Angeles, California
28



                                            1
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 2 of 10 Page ID #:3491




1                                     INTRODUCTION
2          The Court should allow limited discovery on the eleven absent class
3    members who have submitted declarations and/or are the specific subjects of
4    Petitioners’ discovery requests. Petitioners are correct that, until this motion,
5    Respondents have argued that this case should be limited to the individualized
6    circumstances of the two class representatives and, thus, discovery should be
7    limited to the named Petitioners. But due to Petitioners’ own conduct, the genie is
8    out of the bottle. Petitioners have ignored the Court’s proclamation that it need not
9    consider individualized information to consider the common question. Petitioners
10   admit that they are actively gathering individualized information on absent class
11   members and continue to submit declarations detailing the individualized
12   circumstances of numerous absent class members. Petitioners’ own actions have
13   necessitated these discovery requests, which seek relevant information that is
14   reasonably necessary for Respondents’ defense of the common question.
15   Therefore, the Court should grant leave to propound limited discovery requests
16   seeking relevant information from eleven absent class members.
17   A.   The Requests Seek Relevant and Reasonably Necessary Information
18         Petitioners do not deny that Respondents seek information relevant to the
19   common issue in the case, but allege that the requests seek information on issues
20   that have already been decided. This is simply not true. The information sought
21   by Respondents is directly relevant to the live issues in this case, and nothing in
22   Petitioners’ opposition refutes that the requests are necessary to Respondents’
23   defense. Petitioners’ allegations are not persuasive for at least three reasons.
24         First, Petitioners make a false assertion that “[i]n granting certification,
25   Judge Carney necessarily rejected the primary substantive argument Respondents
26   advance here, namely that class members’ due process claims turn on whether they
27   sought relief from removal or requested travel documents from Cambodia before
28



                                               1
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 3 of 10 Page ID #:3492




1    being detained.” ECF No. 218 at 18 (emphasis added).1 Judge Carney did not
2    consider this argument in granting class certification. See generally ECF No. 149.
3    Indeed, Judge Carney has not decided any issue for which Respondents seek
4    discovery.
5          Respondents have made this argument once, but only—and explicitly—in
6    response to an order to show cause on a preliminary injunction seeking to impose
7    short stays of removal for a subset of class members. ECF No. 60 at 15, n.13, 20–
8    21. The order to show cause did not involve the common question for which the
9    class was certified, but the starkly different question of whether Petitioners’
10   removals were illegal because they did not have enough time to file motions to
11   reopen before removal. ECF No. 32 at 2, 4. This due process claim was derived
12   from Count 5 of the Amended Complaint, and the Court’s order granting the
13   preliminary injunction clearly indicated that the Court’s conclusions only applied
14   to the due process claim regarding removal. See ECF No. 74 at 18 (citing First
15   Am. Compl. (“FAC”) ¶¶ 76–79 (Count 5)). The Court did not find Respondents’
16   argument in the removal context persuasive, see id., but the Court did not consider
17   the argument in the context of the common question for which it certified a class,
18   see ECF No. 149.
19         Again, the common issue for which the Court certified a class is whether due
20   process requires “notice and an opportunity to be heard” before a class member is
21   re-detained. ECF No. 149 at 12. , Respondents have never raised the argument on
22   pre-notice motions to reopen or efforts to seek travel documents in the context of
23   the common question, and the Court did not consider the issue when it certified the
24   class. See generally id. 2 Thus, Respondents intend to argue that failure to file
25
     1
       Respondents cite to ECF page numbers because of the multiple documents
26   sometimes filed under the same ECF number.
     2
27     Notably, the order certifying the class speaks nothing about travel documents.
     Indeed, the order only mentions motions to reopen in two contexts: (1) when
28
     explaining the Court’s preliminary injunction imposing stays of removal under


                                               2
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 4 of 10 Page ID #:3493




1    motions to reopen proceedings and seek travel documents before re-detention
2    weighs against class members’ interests and the risk of deprivation in a Mathews
3    analysis of the current revocation procedures. See Mathews v. Eldridge, 424 U.S.
4    319, 341 (1976) (discussing importance of degree of potential deprivation).
5          Second, Petitioners allege that Respondents’ requests are no longer relevant
6    because the Court “repeatedly has ruled that (1) re-detaining and removing
7    individuals with long-standing ties to the U.S. without notice or adequate process
8    causes irreparable harm and (2) such individuals have protectable liberty interests,”
9    again citing only to orders granting stays of removal. ECF No. 218 at 6 (internal
10   citations omitted). But neither of these apply to the common question.
11   Respondents do not dispute that class members have protectable liberty interests no
12   matter whether or when they receive notice and an opportunity to be heard, but
13   they will contend that the interests are diminished by class members’ own actions,
14   including the fact that most did not attempt to reopen their removal proceedings or
15   secure travel documents before the revocation of their release.
16         Respondents will argue that the current notice and procedures 8 C.F.R.
17   § 241.4(l)(1) and 8 C.F.R. § 241.(i)(3) (versus no notice or procedures) satisfy due
18   process. Under the Mathews analysis, the Court will weigh both the class
19   members’ interests in receiving notice before re-detention and the government’s
20   interest in avoiding absconsions by providing notice of the reasons for release and
21   an opportunity to be heard after re-detention.3 Respondents will argue any benefit
22
23   Count 5; and (2) when explaining simply that class members filed motions to
     reopen. ECF No. 149 at 7, 13.
24
     3
       Indeed, of the 50 class members who received notice before re-detention as
25
     required under the recent Temporary Restraining Order, ECF No. 190, preliminary
26   information indicates that only 22 reported for their re-detention and removal.
27   Although Respondents are still gathering information, they expect that the evidence
     will show that a majority of the 50 absconded as a result of the prior notice that is
28   the subject of the common question.



                                              3
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 5 of 10 Page ID #:3494




1    derived by prior notice, including the risk of erroneous deprivation of liberty, is far
2    outweighed by the rate of absconsions.
3          Respondents seek leave to ask the eleven absent class members to describe
4    the personal impact of re-detention to gauge not whether they may suffer some
5    harm, but to what extent. Respondents also seek leave to ask whether they have
6    made any attempt to seek travel documents or to reopen their removal proceedings.
7    If they have sought travel documents but have been affirmatively denied—or
8    conversely been granted a visa or been able to return home to their native
9    Cambodia—the risk of deprivation differs greatly from the experiences recounted
10   by the named petitioners. Each of these requests will help Respondents properly
11   investigate and prepare for trial. Brennan v. Midwestern United Life Ins. Co., 450
12   F.2d 999, 1005 (7th Cir. 1971) (concluding discovery is necessary if it is “helpful
13   to the proper presentation and correct adjudication of the principal suit”).
14         Third, while the Court indicated it was not required to make individual
15   inquires, ECF No. 149 at 12, Petitioners have repeatedly put such individualized
16   information before the Court. Further, the Court did not, as Petitioners allege, limit
17   its statement about individualized inquiry to the nature of the injury suffered to
18   resolve the class claims. See generally id. But as the record shows, Petitioners
19   have adopted an unfettered strategy of submitting individualized information on
20   absent class members without any limits. Without an opportunity to respond to the
21   declarations, Respondents will be prejudiced and unable to present their arguments.
22         Respondents acknowledge that they took the position that discovery into
23   individualized information beyond the absent class members was unnecessary
24   exactly because Judge Carney indicated that he was not required to make
25   individualized inquiries. Yet Petitioners’ own actions have opened the door to this
26   request because they continued to submit detailed fact declarations from absent
27   class members. ECF No. 215 at 7. And now their arguments ignore the relevance
28   of their own decisions. For example, Petitioners allege that the three cases



                                               4
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 6 of 10 Page ID #:3495




1    primarily cited by Respondents in their motion—Aldapa, Antoninetti, and
2    Arredondo—do not invite discovery of absent class members here because none
3    involved constitutional due process claims or a case where defendants “already
4    possess[] detailed information about every class member.” ECF No. 218 at 15.
5    These two issues are red herrings. In Aldapa and Antoninetti, the courts allowed
6    discovery because named plaintiffs submitted fact declarations. ECF No. 215 at
7    11. If this were a typical due process case (or any class action certified under Rule
8    23(b)(2)), Petitioners would not have needed to submit dozens of declarations from
9    absent class members and would have relied on the class representatives as typical
10   class members sharing common injuries with the rest of the class. Arredondo
11   demonstrates that a district court has broad discretion to determine whether
12   discovery on absent class members is necessary, no matter the type of case or
13   breadth of knowledge of the parties. ECF No. 215 at 6.
14         Respondents have produced or are in the process of producing virtually all
15   relevant individualized information in their possession regarding the 28 sample
16   class members, including several thousand documents from their A-files, printouts
17   of information from all relevant databases, and e-mail communications. See ECF
18   No. 215-2 ¶ 7. Based on Petitioners’ proven record, Respondents fully expect the
19   individualized information to appear in additional declarations submitted by
20   Petitioners, despite Judge Carney’s directive. Indeed, since the Court certified the
21   class and indicated no individualized determinations were required, Petitioners
22   have submitted numerous new declarations and cited earlier ones. 4 In their
23   4
       In their recent Application for a Temporary Restraining order, which was directly
24   related to the common issue, they submitted declarations from four additional
25   absent class members. See Kim Decl., ECF No. 185-10; Un Decl., ECF No. 185-
     11; Sem Decl., ECF No. 185-12; and Neat Decl., ECF No. 185-13. They also cited
26   to fifteen earlier declarations from or about absent class members. See ECF No.
27   185 at 11 (Pheach Decl., ECF No. 92-27; Ruch Decl., ECF No. 28-16; Cooper
     Decl., ECF No. 28-3; Castellanos Decl., ECF No. 28-1); 14 (Lo Decl., ECF No.
28
     127-1), 24 (Lay Decl., ECF No. 62-11; Tem Decl., ECF No. 92-29; Thong Decl.,


                                              5
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 7 of 10 Page ID #:3496




1    opposition, Petitioners do not allege or even imply that they intend to curtail their
2    on-going practices.
3          Petitioners do not explain why fact declarations from the class
4    representatives have not been sufficient to support their motions and briefs. They
5    also provide no explanation of why they should be allowed to continue injecting
6    absent class members into this litigation without allowing Respondents some
7    opportunity to gather information in response. Petitioners attempt to justify their
8    use of absent class members’ declarations because they were “without the benefit
9    of having received any discovery from Respondents” at the time. ECF No. 218 at
10   3. But the declarations generally had little to do with any information in
11   Respondents’ possession. To deny Respondents the opportunity to use the
12   discovery process to adequately defend their claims and defenses, while Petitioners
13   simultaneously have submitted numerous declarations and sought production of
14   thousands of documents with individualized information of class members, would
15   constitute an unjustifiable use of the Court’s discretion in managing discovery.
16         Petitioners argue that Respondents do not explain why the information
17   cannot be obtained from other sources. ECF No. 218 at 13. But the requests
18   themselves demonstrate why this information can only be obtained from the absent
19   class members. Each question asks for relevant information that, generally, would
20   only be known by the individual class members. For example, Respondents would
21   have documents filed with or requested from the United States, they know nothing
22   about the efforts of the vast majority of absent class members who have not filed
23   motions to reopen or requested travel documents elsewhere. The Mathews analysis
24   should take this (currently unknown) information into account.
25
     ECF No. 92-30; Ye Decl., ECF No. 92-31); 26 (Prasad Decl., No. 28-12); 27
26   (Chinn, ECF No. 139-2); 29 (Kum Decl., ECF No. 62-10; Kong Decl., ECF No.
27   28-2); 30 (Rong Decl., ECF No. 92-28; Wages Decl., ECF No. 28-17). Several
     declarations were cited numerous times, but Respondents only list the first time
28   each was cited.



                                               6
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 8 of 10 Page ID #:3497




1          Petitioners allege they need individualized information “to determine who is
2    in the class and ascertain that, in fact, Respondents have a uniform practice of
3    detaining class members without adequate notice or procedural protections.” ECF
4    No. 218 at 14. However, Respondents have repeatedly admitted—and the Court
5    has concluded—that all class members have been subject to the same post-
6    detention notice and procedural protections. See ECF No. 149 at 12, 13, 16
7    (describing the government’s “uniform” policy). Again, in a class action certified
8    under Rule 23(b)(2), the class representatives’ experience with the government
9    procedures at issue—especially when Respondents admit that all class members
10   were treated the same—should be the basis of Petitioners’ arguments.
11         Finally, Petitioners incorrectly assert that they did not designate the unnamed
12   class members as trial witnesses. ECF No. 218 at 15. Respondents listed four
13   absent class members who submitted declarations as potential witnesses. See ECF
14   No. 215-3 at 6–7 (listing Lay, Ye, Thong, and Khliu). Respondents supplemented
15   their response to include the additional seven absent class members from whom
16   they seek discovery. See ECF No. 215-3 at 16–18 (listing Un, Bou, Kethikoun,
17   That, Rath, Sarisuk, and Yuth). Petitioners listed seven individuals and “[a]ny
18   other persons disclosed by Respondents” as potential witnesses. ECF No. 215-3 at
19   24–25, 29. Thus, by reference, Petitioners did, in fact, list these individuals as
20   witnesses, which renders them eligible for discovery. See, e.g., Brown v. Wal-Mart
21   Store, Inc., No. 09-cv-03339-EJC, 2018 WL 339080, at *2 (N.D. Cal. 2018)
22   (allowing deposition of absent class members because they were listed as
23   witnesses). For all the foregoing reasons, the Court should grant the motion
24   because the information is relevant and necessary.
25   B.   The Requests Would Impose a Minimal Burden
26         The burden of the limited discovery requests on the eleven absent class
27   members is minimal in light of the overwhelming amount of individualized
28   information that Petitioners have injected into this litigation. Nothing indicates this



                                               7
 Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 9 of 10 Page ID #:3498




1    is “an attempt to take undue advantage of or harass absent class members. Moreno
2    v. Autozone, Inc., 05-cv-4432-MJJ, 2007 WL 2288165, at *1 (N.D. Cal. 2007)
3    (allowing depositions of absent class members who submitted fact declarations
4    within certain limitations). The requests are straightforward and not complicated.
5          Petitioners make broad, unfounded allegations that the requests could
6    “frighten” or harass absent class members because they might fear “negative
7    repercussions” if Respondents do not like their responses. ECF No. 218 at 16.
8    Petitioners make the allegations without any evidence and only cite to cases
9    discussing the “chilling effect” of requests that may encourage class members to
10   withdraw from the litigation, which generally does not apply to a class certified
11   under Rule 23(b)(2). Indeed, if absent class members here were frightened about
12   presenting information that may have negative side effects, their fear is not
13   evidenced by the numerous detailed declarations already on the record.
14         Discovery on absent class members generally is not allowed, at least in part,
15   because the efficiencies of a class action would be thwarted if the court allows
16   routine discovery of absent class members. In re Carbon Dioxide Indus. Antitrust
17   Litig., 155 F.R.D. 209, 212 (M.D. Fla. 1993). Here, however, Petitioners have
18   disregarded any efficiencies by actively pursuing and presenting information from
19   numerous absent class members and propounding robust discovery requests
20   seeking virtually all relevant information from Respondents on the sample. See
21   ECF No. 218-1 ¶¶ 7–8 (recognizing class counsel has had contact with six of
22   eleven absent class members). Therefore, the Court should grant this motion.
23                                     CONCLUSION
24         None of Petitioners’ arguments refute that Respondents have met their
25   burden in showing that the discovery requests seek necessary and relevant
26   information and are not unduly burdensome. Petitioners did not argue that the
27   requests are propounded for an improper purpose. Accordingly, the Court should
28   grant leave to conduct the limited discovery on the eleven unnamed class members.



                                              8
     Case 8:17-cv-01898-CJC-GJS Document 219 Filed 05/28/19 Page 10 of 10 Page ID
                                      #:3499



1     Dated: May 28, 2019               Respectfully submitted,
2                                       JOSEPH H. HUNT
                                        Assistant Attorney General
3                                       Civil Division
4
                                        WILLIAM C. PEACHEY
5
                                        Director, District Court Section
6                                       Office of Immigration Litigation
7
                                        KATHLEEN A. CONNOLLY
8                                       Deputy Chief
9
                                        JOSEPH F. CARILLI, JR.
10                                      Trial Attorney
11
                                        JULIAN KRUZ
12
                                        Trial Attorney
13
14                                      /s/ Troy D. Liggett
                                        TROY D. LIGGETT
15                                      Trial Attorney
16                                      Florida Bar No. 0086788
                                        District Court Section
17                                      Office of Immigration Litigation
18                                      Civil Division
                                        U.S. Department of Justice
19
                                        P.O. Box 868, Ben Franklin Station
20                                      Washington, DC 20044
21                                      (202) 532-4765; (202) 305-7000 (fax)
                                        troy.liggett@usdoj.gov
22
23                                      Counsel for Respondents
24
25
26
27
28



                                           9
